Citation Nr: 9909131	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, 
secondary to the service connected right foot disorder.  

2. Entitlement to service connection for generalized anxiety 
disorder, secondary to the service connected right foot 
disorder.  

3. Entitlement to an increased (compensable) evaluation for 
dermatophytosis, right foot with recurrent cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a March 1998 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, in which 
denied the veteran's claim for a compensable evaluation for 
his service-connected dermatophytosis of the right foot with 
recurrent cellulitis.  

The issues of entitlement to service connection for 
generalized anxiety disorder and hypertension, claimed as 
secondary to the service-connected dermatophytosis of the 
right foot with recurrent cellulitis, will be the subject of 
the section entitled REMAND below.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").


FINDING OF FACT

The veteran's service connected dermatophytosis of the right 
foot, with recurrent cellulitis, does not affect an exposed 
surface or extensive area, nor does it result in exudation, 
exfoliation or itching.


CONCLUSION OF LAW

The criteria for a compensable evaluation for dermatophytosis 
of the right foot with recurrent cellulitis are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records indicates 
that when he was seen in March 1952, he reported tenderness 
and pain on the bottom of the right foot.  After treatment, 
the diagnosis was changed two days later to cellulitis and 
lymphangitis of the right foot (recurrent, secondary to 
dermatophytosis).  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  When he was seen in December 1996, he 
reported that his right foot felt like it was stepping on a 
rock.  He stated he limped, and this made his hip hurt.  He 
stated that the medication taken to alleviate his foot 
problem was not helping.  In a visit shortly thereafter, he 
stated that the swelling and pain had improved when he stayed 
off his feet.  On examination, the foot examination was 
normal.  In a March 1997 treatment note, the assessment was 
questionable metatarsalgia of the right foot and 
hypertension.  

The veteran underwent a VA mental disorders compensation 
examination in July 1997.  At that time, he was reported to 
be 66 years old, and stated that he had been unable to work 
for the previous two years due to high blood pressure and 
cellulitis of the feet.  His most recent employment was as 
supervisor of the masonry shop at a VA facility, where he 
worked from 1977 to 1995.  

The veteran also underwent a skin examination in July 1997.  
He stated he had sought medical care for the swelling in the 
feet, and has required arches and inserts.  However, he 
stated that he had received minimal relief from such 
treatment.  On examination, there was no evidence of swelling 
or discoloration, nor was deformity or muscle spasm of the 
feet present.  The skin showed no abrasions, contusions or 
breakage.  The veteran pointed to the area of the metatarsal 
bone at the metatarsal phalanx of the right foot as the area 
of pain.  The foot was not tender to the touch, and there was 
no evidence of desquamation of the skin.  There was no 
evidence of tophi formation or synovial bulge, nor was there 
an angulation deformity of the toes.  After reviewing the 
photographs, the examiner concluded that the condition was 
not disfiguring.  


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

The veteran's service-connected dermatophytosis of the right 
foot with recurrent cellulitis is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  Under this code, 
dermatophytosis is to be rated based on eczema under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Pursuant to this 
provision, a noncompensable evaluation is for application 
when there is slight, if any, exfoliation, exudation or 
itching, on a nonexposed surface or small area.  A 10 percent 
rating is warranted when there is exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998)  

A review of the findings on examination and treatment do not 
support a compensable rating for the veteran's 
dermatophytosis of the right foot with recurrent cellulitis.  
Initially, the Board notes that the condition is limited to 
the right foot, neither an exposed surface nor an extensive 
area.  Neither exfoliation, exudation nor itching was 
reported on treatment and examination.  After reviewing the 
photographs taken during a VA examination, the examiner 
concluded that the condition was not disfiguring.  Moreover, 
while the veteran reported a history of swelling, the 
veteran's foot was described as normal when he was seen in 
December 1996; and, in June 1997, there was no swelling or 
discoloration found on VA examination.  On that examination, 
the skin showed no abrasions, contusions or breakage.  While 
the Board has noted the veteran's complaints of pain, given 
the limited objective findings on examination and treatment, 
a compensable rating on a schedular basis is not warranted. 

The veteran has further contended that his service connected 
right foot disorder limits his employment.  In the statement 
of the case (SOC), the RO considered the provisions governing 
an extraschedular evaluation.  Pursuant to 38 C.F.R.
§ 3.321(b)(1), an extraschedular rating is in order where 
there exists such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization [due 
exclusively to service-connected disability] such as render 
impractical the application of the regular schedular 
standards.  The test is a stringent one for, the Court has 
held, "it is necessary that the record reflect some factor 
which takes the claimant outside of the norm of such veteran.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough."  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this regard, the Board notes that the record does not 
indicate that the veteran has required hospitalization for 
the right foot disorder, nor does the veteran so contend.  
The veteran has contended that the foot disorder limits his 
employment.  However, the Board notes that the veteran served 
as a supervisor for the VA for almost 20 years, retiring when 
he was 64 years old.  Furthermore, while the vetera has 
contended that he has been unable to secure employment since 
he left the VA, he further stated that this range is limited 
by psychiatric and cardiovascular disorders, for which 
service connection is currently not in effect.  The Board 
therefore concludes that the evidence does not support the 
conclusion that the service-connected right foot disorder 
results in marked interference with employability.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an increased rating on an extraschedular basis 
is not warranted.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.  


ORDER

An increased (compensable) evaluation for dermatophytosis of 
the right foot with recurrent cellulitis is denied.  


REMAND

The veteran has further contended that service connection is 
warranted for a generalized anxiety disorder and 
hypertension, secondary to the service connected 
dermatophytosis of the right foot with recurrent cellulitis.  
Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310(a) 
(1998).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 
448 (1995) (en banc).

Initially, the Board notes that the veteran underwent a 
compensation examination in July 1997, conducted by a 
licensed psychologist. At that time, he reported that he had 
been unable to work for the past two years due to 
hypertension and the cellulitis in the right foot. The 
examiner concluded that the veteran met the diagnostic 
criteria for generalized anxiety disorder, with excessive 
anxiety and worry, associated with fatigue, difficulty 
concentrating, muscle tension and sleep disturbance.  She 
further stated that the veteran's generalized anxiety was 
more likely than not to be related to his physical problems.  
The physical limitations caused by his medical problems 
appeared to cause him a great deal of psychological distress, 
which in turn was likely to exacerbate his hypertension.

At that time, the veteran also underwent a hypertension 
examination.  After examination, the diagnoses included 
hypertension, and the examiner concluded that hypertension of 
the degree the veteran had was genetically determined and not 
a result of the anxiety or service connected foot disorder.  

In denying the veteran's claim for service connection, the VA 
Regional Office (RO) stated in the March 1998 rating decision 
that the examiner on the July 1997 examination (a 
psychologist) was not a medical doctor and not qualified to 
provide a medical opinion.  The Board notes that the examiner 
is in fact a medical professional, and hence her opinions 
must be given consideration. Williams v. Brown, 4 Vet.App. 
270 (1993) (Nowhere is it provided in law or regulation that 
opinions by examining psychiatrists are inherently more 
persuasive than that of other competent mental health 
professionals, including psychologists).  Hence, the 
psychologist's conclusions that there was a relationship 
between the service connected foot disorder and a psychiatric 
disorder, and hence a relationship between the psychiatric 
disorder and hypertension, must be given consideration. 

This opinion is contrasted with that on the hypertension 
examination, which concluded that the hypertension was 
genetic, and hence not related to the veteran's service 
connected foot disorder or any psychiatric disorder.  

The issue of etiology of a specific disorder is medical in 
nature, and hence outside of the Board's expertise.  
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  In view of 
the conflicting conclusions on the VA examinations, the Board 
finds that further development is required before final 
action can be taken on the veteran's claim.  Accordingly, the 
case is remanded to the RO for the following actions:

1.  The RO should contact the veteran and 
request that provide the names and 
addresses of all medical care providers, 
private and/or VA, who have provided 
treatment for his non-service connected 
generalized anxiety disorder, non-service 
connected hypertension, and the service-
connected dermatophytosis of the right 
foot with recurrent cellulitis, since 
July 1997.  After securing the necessary 
authorizations for release of 
information, the RO should obtain any 
records identified and not already of 
record.  Any records received must be 
associate with the claims folder.  

2.  The veteran should then be scheduled 
for appropriate specialist examinations 
to determine the etiology of the 
generalized anxiety disorder and the 
hypertension.  The examiner(s) should be 
requested to specifically comment on the 
etiological relationship, if any, between 
the service connected dermatophytosis of 
the right foot with recurrent cellulitis 
and either the generalized anxiety 
disorder or hypertension.  Specifically, 
the examiner(s) should be requested to 
provide an opinion as to the following:  
(a) whether the veteran's generalized 
anxiety disorder was caused or aggravated 
by the service-connected dermatophytosis 
of the right foot with recurrent 
cellulitis; and (b) whether the veteran's 
hypertension was caused or aggravated by 
the service-connected dermatophytosis of 
the right foot with recurrent cellulitis.  
The claims folder, to include the report 
of examination for mental disorders dated 
in July 1997, and the report of 
examination for hypertension dated in 
June 1997, should be made available to 
the examiner(s) for review in conjunction 
with the study of this case.  Any and all 
opinions expressed should be supported by 
a complete written rationale.  If the 
examiner(s) is unable to provide a 
complete opinion, the reason why the 
opinion cannot be provided should be 
explained.

3.  Upon completion of these 
examinations, the RO should review the 
reports to ensure that all required 
information has been secured.  If not, 
the RO should return the examinations for 
appropriate addendum.

4.  Thereafter, the RO should again 
adjudicate the issues of entitlement to 
service connection for a generalized 
anxiety disorder and for hypertension, 
claimed as secondary to the service 
connected dermatophytosis of the right 
foot with recurrent cellulitis.  In 
making this determination, the RO should 
consider the Court's holding in Allen, 
supra.  If the determinations remain 
adverse to the veteran, the RO should 
then furnish the veteran and his 
representative a Supplemental Statement 
of the Case, and they should be given an 
opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The purposes of 
this remand are to obtain additional information and to 
assist the veteran in the development of the claim.  No 
inference should be drawn regarding the merits of the claim, 
and no action is required of the veteran until further 
notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


